Citation Nr: 0926277	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  04-03 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinea 
pedis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  Subsequently, the Board remanded this matter 
for additional development in December 2007.

In October 2007, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA must make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159.  A review of the record shows the Veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his claim for an 
increased rating for tinea pedis by correspondence dated in 
April 2004 and April 2008.  The Board finds, however, that as 
this case must be remanded for additional development, a 
remedial notice should be provided as a result of the court 
decisions in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concerning increased rating claims.

The Board notes that in a February 2008 written statement, 
the Veteran disclosed that he had recently been approved for 
disability benefits from the Social Security Administration 
(SSA).  There is no indication in the claims file that the RO 
or the AMC ever attempted to obtain the Veteran's SSA medical 
records.

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Thus, the Board finds that the AMC/RO should obtain 
and associate with the claims file a copy of SSA's 
determination on the Veteran's claim, as well as copies of 
all medical records underlying that determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities.

The Board, in its prior remand of December 2007, requested 
that the Veteran be scheduled for a VA dermatologic 
examination to determine the current degree of severity of 
his service-connected tinea pedis, and to have the examining 
physician answer a series of questions, including providing 
an opinion concerning the impact of his tinea pedis on the 
Veteran's ability to work.  In March 2009, the Veteran 
underwent a VA dermatologic examination.  The Board's review 
of the report of examination finds that the examiner did not 
fully respond to the questions originally raised in the 
December 2007 remand.  For example, the examiner failed to 
comment whether the Veteran's tenia pedis had an impact on 
the Veteran's ability to work.

The Court has specifically mandated that a remand by the 
Board confers on the Veteran, as a matter of law, the right 
to compliance with remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. 268 (1998).  The Court 
has indicated, moreover, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Thus, the case must be returned to 
the AMC/RO to obtain the VA examiner's response to the 
Board's prior remand question.  If the March 2009 VA examiner 
is not available to answer this question, then the Veteran 
should be scheduled for another VA examination.

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA and private medical records connected 
with the Veteran's claim.  The claims file reflects that the 
Veteran has received outpatient medical treatment from the 
Dallas VA Medical Center ("VAMC") in Texas; however, as the 
claims file only includes records from that facility dated up 
to January 2006, any additional records from that facility 
should be obtained.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2008) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2008).  In particular, the AMC/RO should 
ensure that its notice letter meets the 
requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), as appropriate.  

2.  The AMC/RO should obtain from the 
Social Security Administration (SSA) the 
records pertinent to the Veteran's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If medical 
evidence utilized in processing such claim 
is not available, that fact should be 
documented by SSA and such notice entered 
in the claims folder.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.  

3.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated the Veteran for 
his tinea pedia disorder and whose records 
are not found within the claims file.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment of 
these disorders from the Dallas VAMC, from 
January 2006 to the present.  After the 
Veteran has signed the appropriate 
releases, those records not already 
associated with the claims file should be 
obtained and associated with the claims 
file.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

4.  After all available records are 
associated with the Veteran's claims file, 
or the time period for the Veteran's 
response has expired, the AMC/RO should 
arrange for the physician who interviewed 
the Veteran in March 2009 to review his 
report and the claims file then fully 
respond to the questions posed by the 
Board in its remand of December 2007.  The 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Following a review of the 
claims folder, and of any notes of his 
March 2009 interview of the Veteran, the 
physician then should provide an opinion 
concerning the impact of the service-
connected tinea pedia disability on the 
Veteran's ability to work.

All opinions rendered by the examiner are 
to include sustainable reasons and bases, 
with references, when necessary, to 
information in the claims folder.

5.  If the physician who conducted the 
March 2009 VA examination is not 
available, then the Veteran is to be 
scheduled for a VA dermatologic 
examination by a physician in accord with 
the Board's December 2007 remand 
instructions.  Prior to this examination, 
a copy of this remand and the December 
2007 remand must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

All opinions rendered by the examiner are 
to include sustainable reasons and bases, 
with references, when necessary, to 
information in the claims folder.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

7.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




